Title: To James Madison from Alexander J. Dallas, [ca. 19 August 1816]
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir,
          [ca. 19 August 1816]
        
        It appears that Dr. Flord [Flood] returned to New Orleans on the 3d of July, and that the bank subscriptions were opened. The amount is not expected to exceed $300,000 at that place. The general deficit will probably be $3,000,000, but it will be immediately supplied by companies already formed. Mr. Girard alone will take $1,000,000, if he can obtain that sum.
        I am anxious to receive your sentiments upon the expediency of persevering in the treasury proposition for commencing coin payments of small bank-notes on the 1st of October. I think the banks here would be obliged to acquiesce. There is a danger, however, of a failure of current means of paying taxes in the interior; and the merchants would be glad, at this crisis, to seize any pretence for refusing to pay their bonds. I am, dear sir, most respectfully and faithfully yours,
        
          A. J. Dallas.
        
      